|N THE UNITED STATES D|STR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF OH|O
WESTERN D|V|S|ON

JAY|VIE LAURENT, as
Adrninistrator of the Estate Of
Robert Linkous,
Plaintiff, : Case No. 3:17-¢\/_343

V_ JUDGE WALTER H. RlcE

TROY DILTZ, et a/.,

Defendants.

 

DEC|S|ON AND ENTRY ADOPT|NG UN|TED STATES |V|AG|STRATE
JUDGE'S REPORT AND RECO|VIN|ENDAT|ON (DOC. #40);
OVERRUL|NG TH|RD-PARTY DEFENDANT NAPHCARE, |NC.'S
lV|OT|ON TO D|SlVl|SS THE TH|RD-PARTY COIV|PLA|NT (DOC. #17)

 

Based on the reasoning and citations of authority set forth by United States
l\/lagistrate Judge Sharon L. Ovington in her Report and Recommendation, Doc.
#40, as Well as upon a thorough de novo review of this Court's file and the
applicable lavv, the Court ADOPTS said judicial filing. A|though the parties were
notified of their right to file Objections to the Report and Recommendation, and of
the consequences of failing to do so, no Objections Were filed Within the time
allotted.

The Court OVERRULES Third-Party Defendant NaphCare, lnc.'s l\/lotion to

Disrniss the Third-Party Comp|aint, Doc. #'| 7.

Dare: November 16, 2018 CL/Q¢-~/"i§~&

 

WALTER H. RIC`E
uNlTED sTATEs olsTRlcT JuDGE

